NOTICE: NOT FOR PUBLICATION.
     UNDER ARIZ. R. SUP. CT. 111(c), THIS DECISION DOES NOT CREATE LEGAL PRECEDENT
                     AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                      IN THE
              ARIZONA COURT OF APPEALS
                                  DIVISION ONE


                        STATE OF ARIZONA, Appellee,

                                          v.

                  SHAD DOUGLAS COMPTON, Appellant.

                              No. 1 CA-CR 17-0637
                              No. 1 CA-CR 17-0646
                                (Consolidated)
                                FILED 4-24-2018


           Appeal from the Superior Court in Maricopa County
                        Nos. CR2015-136161-001
                             CR2012-148891-002
                The Honorable Michael W. Kemp, Judge

                                    AFFIRMED


                                    COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Paul J. Prato
Counsel for Appellant
                           STATE v. COMPTON
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Jon W. Thompson delivered the decision of the Court, in
which Judge Peter B. Swann and Judge James P. Beene joined.


T H O M P S O N, Presiding Judge:

¶1             This case comes to us as an appeal under Anders v. California,
386 U.S. 738 (1967), and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969).
Counsel for Shad Douglas Compton (defendant) has advised us that, after
searching the entire record, he has been unable to discover any arguable
questions of law and has filed a brief requesting this court conduct an
Anders review of the record. Defendant has been afforded an opportunity
to file a supplemental brief in propria persona, but he has not done so.

¶2            Defendant pled guilty in 2013 to one count of possession of
drug paraphernalia, a class 6 undesignated felony. Imposition of
defendant’s sentence was suspended, and the court placed him on
probation for a term of eighteen months to begin on July 1, 2013.

¶3            In June of 2015, Phoenix police conducted a data base search
of local pawn shop activity. Police uncovered, based on a recorded pawn
ticket with defendant’s fingerprint on it, that defendant pawned a .25
caliber Beretta handgun. After running defendant’s data, police discovered
that defendant had been convicted of a felony and was on probation at the
time of the pawn.

¶4            Based on this information, police went to defendant’s
residence and read him his Miranda rights. Police then asked defendant if
he pawned the handgun, to which he replied that it was his gun, he knew
he was a felon and was not supposed to have it, and that he was getting rid
of the gun so he did not do “something stupid.”

¶5            Based on this incident, the state filed a supplemental petition
to revoke defendant’s probation in CR 2012-148891-002 in August 2015.
The state then charged defendant with one count of misconduct involving
weapons, a class 4 non-dangerous felony, in CR 2015-136161-001. A jury
found defendant guilty of misconduct involving weapons. The state
alleged, as an aggravating circumstance, that defendant was on probation




                                     2
                           STATE v. COMPTON
                           Decision of the Court

for a felony at the time the incident occurred and the jury found that the
state had proven this aggravating circumstance.

¶6             The trial court sentenced defendant to the presumptive term
of 4.5 years’ imprisonment in CR 2015-136161-001 and gave him sixty days
of presentence incarceration credit. The trial court revoked defendant’s
probation in CR 2012-148891-002 and sentenced him to a supermitigated
term of .25 years’ imprisonment, to run consecutively with the sentence in
CR 2015-136161-001. Defendant timely appealed.

¶7            We have read and considered defendant’s Anders brief, and
we have searched the entire record for reversible error. See Leon, 104 Ariz.
at 300. We find none. All of the proceedings were conducted in compliance
with the Arizona Rules of Criminal Procedure, and the sentence imposed
was within the statutory limits. Pursuant to State v. Shattuck, 140 Ariz. 582,
584-85 (1984), defendant’s counsel’s obligations in this appeal are at an end.
Defendant has thirty days from the date of this decision in which to
proceed, if he so desires, with an in propria persona motion for
reconsideration or petition for review.

¶8            We affirm the convictions and sentences.




                         AMY M. WOOD • Clerk of the Court
                          FILED: AA




                                        3